Citation Nr: 1137657	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material has been presented to reopen a claim of entitlement to service connection for hand tremors.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. 

4.  Entitlement to service connection for disability manifested by tremors of the hand and arm.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for impotence, claimed as a prostate disorder. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

8.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Sioux Falls, South Dakota, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  

The Board notes that while service connection for tremors of the hand was denied on the merits in the May 2003 rating decision, an October 1971 rating decision reflects service connection for a nervous twitch of the left hand was addressed and denied.  Regardless, before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In addition, the Board notes that the Veteran seeks service connection for PTSD and in light of the grant herein of the application to reopen the claim of entitlement to service connection for PTSD, together with other relevant diagnoses reflected in the evidence, the Board has characterized the matter pertaining to psychiatric symptoms as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2010), (when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, a disability manifested by hand and arm tremors, hypertension, and impotence claimed as a prostate disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue of entitlement to a TDIU is deferred pending the completion of the development below.  


FINDINGS OF FACT

1.  On June 21, 2011, prior to the promulgation of a decision in the appeal in regard to entitlement to nonservice-connected pension, the Board received notification from the Veteran that a withdrawal of the appeal in regard to this issue is requested.

2.  The evidence added to the record since the May 2003 rating decision, pertaining to PTSD, is relevant and probative. 

3.  The evidence added to the record since the May 2003 rating decision, pertaining to hand tremors, is relevant and probative. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal in regard to entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.201, 20.202, 20.204 (2011).  

2.  The May 2003 rating decision, which denied reopening the claim of entitlement to service connection for PTSD, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2011).  

3.  The May 2003 rating decision, which denied reopening the claim of entitlement to service connection for tremors of the hand, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011).  In correspondence received in June 2011, the Veteran withdrew the appeal in regard to entitlement to nonservice-connected pension, hence, there remain no allegations of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to the issue of entitlement to nonservice-connected pension and it is dismissed.  

I.  New & Material Evidence

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

When the agency original jurisdiction (AOJ) has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Analysis 

Service connection for PTSD and tremors of the hand was previously addressed and denied by the AOJ in May 2003.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for PTSD and tremors of the hand was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in May 2003, the AOJ determined there was no diagnosis of PTSD and no identified in-service stressor, as well as no evidence that a diagnosed essential hand tremor was incurred or aggravated during service or treated after separation.  Since that determination, the Veteran has applied to reopen his claims of entitlement to service connection for PTSD and tremors of the hand.  The evidence submitted since the prior final denial in May 2003 is new and material.  

The Board notes that in addition to the Veteran's testimony to the effect that he has flashbacks of a fellow service member being killed when he stepped on a mine during service in Korea, Transcript at 6 (2011), VA treatment records reflect relevant diagnoses.  For example, records dated in September 2007 and December 2007, note rule out PTSD and major depressive disorder, and an April 2009 record notes anxiety disorder, not otherwise specified.  In addition, a March 2009 record attributes hand tremors to ulnar neuropathy, and the Veteran testified to having had tremors since separation from service due to Agent Orange exposure.  Id. at 11-14.  The Board notes that prior to the hearing in June 2011, the Veteran had not previously presented sworn testimony, and his testimony relates to symptoms and the diagnosis of a psychiatric disorder/symptoms and hand tremors over a period of years.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (lay testimony was relevant to the issue of nexus . . . credibility of "new" evidence is to be presumed in making a reopening determination, citing Elkins, 12 Vet. App. at 215).  In Shade, the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The new evidence, when combined with the evidence of record, relates to an unestablished fact necessary to substantiate the claims, that of a current disability, in-service occurrence, and a possible causal connection to service.  Specifically, the new lay evidence suggests continuity of symptomatology between the Veteran's current symptoms associated with hand tremors and a psychiatric disorder, and service, which would trigger the need for an examination if it were being reviewed on a de novo basis.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim of entitlement to service connection for PTSD and the claim of entitlement to service connection for tremors of the hand is granted.


ORDER

Entitlement to service connection for nonservice-connected pension is dismissed.  

The application to reopen the claim of entitlement to service connection for PTSD is granted.  

The application to reopen the claim of entitlement to service connection for hand tremors is granted.  



REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as service connection for tremors of the hand, hypertension, and impotence, claimed as a prostate disorder, to include as a result of exposure to Agent Orange during service in Korea.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Initially, the Board notes that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular injury or disease resulting in a current disability was incurred in or aggravated coincident with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2011).  Service connection for certain chronic diseases, to include hypertension, organic disease of the nervous system, and psychoses, may be granted if manifest within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In regard to Agent Orange exposure, the Board notes that service personnel records reflect the Veteran served in Korea from November 1968 to December 1969, and a February 2008 reply from the JSRRC notes the following:

We reviewed the 1969 unit history of the 1st Battalion 23 Infantry.  The history documents that the unit's mission was to patrolled [sic] the Demilitarized Zone (DMZ).  The unit was also responsible for implementing lighting of the DMZ so enemy activity crossing the DZ could be spotted at night.  This lighting cut down the number of incidents of North Koreans trying to infiltrate into South Korea across the DMZ.  

According to military records, herbicides were used in Korea between 1967-1969.  The documentation states that chemical herbicides were used along the southern boundary of the Demilitarized Zone during 1967-1969 by Republic of Korea Armed Forces as a part of counter-infiltration operations.  The herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although Republic of Korea Armed Forces personnel were advised in the use of herbicides by United States Army Non Commissioned Officers, no United States personnel are known to have been actually involved in their application.  The records state that Agent Orange was used from April-August 1968.  

The Board notes that, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea from April 1968.  38 C.F.R. § 3.307 (a)(6)(iv).  In addition, and while the claimed disorders on appeal are not diseases associated with Agent Orange, the claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board further notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002);38 C.F.R. § 3.304(f) (2011).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843(July 13, 2010).  

In that regard, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's DD Form 214 shows his military occupation specialty (MOS) was field wireman.  In addition, service personnel records reflect his awards and decorations include an Armed Forces Expeditionary Medal for service in Korea.  

In a December 2002 VA Form 21-4138, the Veteran asserted that PTSD and anxiety are related to a 30-foot fall from a pole during active service in Korea.  The Board notes that an August 1971 record notes, "1969 - Fell off pole - 30-35 ft - injury [illegible] - Had pain in low back".  In correspondence, received in August 2009, the Veteran added that while on top of a telephone pole, he came under fire from the enemy in Korea and fearing for his life, lost his grip and fell 30 to 40 feet and was rendered unconscious.  In addition, and as noted in an August 2009 stressor statement, the Veteran testified to having flashbacks of witnessing a fellow service member being killed when he stepped on a mine during service in Korea, Transcript at 6-10 (2011).  Further, an August 2002 record notes, "E/F PTSD"; records, dated in September 2007 and December 2007, reflect diagnoses to include rule out PTSD and major depressive disorder; and April 2009 records notes depression, not otherwise specified, secondary to a history of dependence on substances, to include alcohol and anxiety disorder not otherwise specified.  

In addition, the Veteran testified to having had tremors since separation from service and asserts the tremors are a result of exposure to Agent Orange, and/or a manifestation of possible Parkinson's disease, and that the he has had an onset of a right hand tremor, as well.  Id. at 11-14.  A February 2003 VA record notes a probable essential tremor and that a cerebellar cause would need to be ruled out.  In addition, an August 2007 record notes a left upper extremity tremor, a March 2009 record attributes hand tremors to ulnar neuropathy, and an April 2010 record notes right shoulder and hand pain most likely attributable to osteoarthritis.  The Veteran added that stress associated with PTSD increases the tremors.  Id. at 22.  

In addition, the Veteran asserts entitlement to service connection for hypertension and service treatment records reflect complaints of vague, intermittent dull anterior chest pain (diffuse) for two days in November 1970, and it was noted to be not related to breathing or coughing, and the February 1971 separation examination report shows blood pressure was 140/90.  In addition, an April 2000 VA treatment record notes a history of hypertension, and a May 2002 record notes hypertension and atypical chest pain.  

In regard to erectile dysfunction, claimed as a prostate disorder, the Board notes that service treatment records reflect complaints of tenderness in the groin in March 1968, and a March 1969 record notes a tender 1-centimeter node in the left groin.  A May 1970 record notes a growth on the right side of the scrotum described as a small painless cyst of the right epididymus.  An August 2009 VA record notes impotence of organic origin, and an April 2010 record notes erectile dysfunction.  

In this case, there is relevant evidence and there is insufficient evidence for a determination.  Thus, the Veteran should be afforded a VA examination(s) in order to obtain an opinion as to whether the claimed disorders on appeal are etiologically related to service.  

Lastly, the Veteran testified that he has ongoing treatment at an identified VA facility.  Id. at 26-27.  The up-to-date VA treatment records are not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain up-to-date VA treatment records from the VA facility identified at the hearing.  All records obtained must be associated with the claims file.  

2.  Schedule the Veteran for VA examination(s) to determine the nature and etiology of an acquired psychiatric disorder, including PTSD, tremors of the upper extremities, hypertension, and prostate disorder, including impotence.  The claims file must be made available for review in conjunction with the evaluation and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner express an opinion, in the positive or negative, in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that an acquired psychiatric disorder, including PTSD, tremors of the upper extremities, hypertension, and prostate disorder, including impotence, had an onset during service or within the initial post service year, or are otherwise related, in whole or in part, to service, to include exposure to herbicides, or otherwise related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  In light of the above, the claims should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any VA medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


